ORDER
PER CURIAM.
John Edward Schweiss (Husband) appeals from the trial court’s judgment granting Rita Lee Schweiss’ (Wife) motion to dismiss Husband’s motion to modify decree of dissolution. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).